Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 1 of 26

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

- WHITMAN-WALKER CLINIC, Inc. et.

al. ?
' (Plaintiffs)
V. . 1:20-cv-01630-JEB

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES et. al.
(Defendants)

DECLARATION OF FORMER GAY ACTIVIST TURNED CHRISTIAN SENIOR
PASTOR OF ZION BAPTIST CHURCH CHARLENE E. COTHRAN

I, Charlene E. Cothran, declare under the penalty of perjury, pursuant to 28 USC sec. 1746 as
follows:

1. 1am over 18 and a resident of Florida.
2. Here are a few of many links to me speaking in videos. The statements that I make in this

videos are true and accurate that I now incorporate into this sworn testimonial:

a. My interview with CNB Entitled: Former Gay Activist Charlene Cothran leaves gay lifestyle

for Jesus: hitps://www.youtube.com/watch? v=yionQ DpwTIM

b. Pure Passion Interview: Entitled Charlene Cothran - Gay Activist Finds Christ.

Charlene Cothran - former gay activist and publisher of Venus Magazine, (a magazine for black
lesbians), shares her testimony of being a leader in the world of gay publishing and how Jesus
Christ set her free from the bondage and the deception of homosexual confusion.

huips://Awww. youtube.com/watch ?v=2r7 w-yGyNIM

c. Pastor Charlene Cothran - Testimony before the Civil Justice Subcommittee
hitps:/Awww. youtube.com/watch?v=s-FhiKbCDIg
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 2 of 26

d. Ex Lesbian Charlene Cothran Tells her Testimony:
https://www.youtube.com/watch?v=p_ wXcCCfE2U&list=-PLB0192509974B4210

e. African-American Pastors Decry Gov. Deal's Betrayal on Religious Liberty
http://www L.cbn.com/cbnnews/us/2016/april/african-american-pastors-decry-gov-deals-betrayal-
on-religious-liberty%20?cpid=:ID:-9283-:DT:-2016-04-01-16:32:42-:US:-JG1-:CN:-CP1-:PO:-
GC1-:ME:-SU1-:SO:-FB 1-:SP:-NW 1-:PF:-%20VI-

INTRODUCTION
3. I spent 3 decades as a militant gay rights activist. My entire identity surrounded the implicitly
religious narratives advanced by the LGBT community. I stunned the gay and lesbian
community by announcing that I had become a born again Christian - leaving behind a
dehumanizing and destructive lifestyle that was built on lies and coming into a brand new
identity by embracing the radically transformative and personalized truth offered by the central
figure in the new testament. After I came out of the closest as a born again Christian I kept my
job as the editor of a lesbian magazine that was named after my friend that was murdered by her
lesbian lover. There is no life in the gay ideology and ratifying the agendas that I once stood
behind is not an act of love. It is enabling a lot of destruction and harm. As I look back on my
three decades as a militant gay rights activist, I can see that the devil deceived me and thousands
of others believing that we could be happy buying into the gay religious narrative. The deception
was that it was a happy life filled with pride. None of that is true. It is all lies. For the legislatures
or Judges on the state and federal level to codify this fact ideology is not an act of love but an act
of both fraud and hate. All laws that support gay rights, transgender rights, gay marriage amount
to an insult to the civil rights movement of the 1960s and serve to establish a dehumanizing and
shallow religion that I proactively advanced as a leader, editor, and organizer for over 30 years.

It has to stop for the sake of children. The homosexual community that I was part of is using

government to codify their unproven faith based assumptions with the ultimate hope of bringing
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 3 of 26

the youth to buy into their lifeless and empty ideology that is a cover for feelings of shame and

inadequacy.

PARTI. 30 YEARS OF MILITANT LESBIAN ACTIVISM
A. MY LIFE AS AN ORGANIZER, LEADER, AND MILITANT LESBIAN
ACTIVIST IN A CRUSADE TO PROSELYTIZE AND BULLY THE NATION
INTO ADOPTING THE RELIGION OF MORAL RELATIVISM BY
COMPELLING GOVERNMENT TO CODIFY OUR RHETORIC
4. Thad grown up in a Christian home, and had come into the lesbian lifestyle at 19 after several
occurrences of childhood sexual abuse. J decided that I did not want anything to do with men
anymore after feeling mistreated by them. I went away to college, which was a whole new world.
In that world there were many women who were attracted to me and I was attracted to them.

These were women who were nurturing, who wanted to get to know who I was intellectually,

who were lesbian organizers, who I at first found a lot of comfort in. It felt good, and it felt right.

5. I began to organized social events for gay and lesbians of color. It started off with me and two
other business partners and we were a perfect fit. We would rent restaurants and invite women
who self-identified as lesbian to come hang out. And women would come from all over the
region. The group was called hospitality Atlanta. It would not be unusual for us to have seven to
eight hundred women show up at our events packed into a beautiful restaurant. We hired police
to secure the event and to keep all straight men out. No heterosexual men were allowed at our
events. I resented men, and I had nothing to take those feelings of hurt, unforgiveness, and
resentment until I met Jesus Christ. He uprooted the bitterness and resentment, freeing me to

trust men who trust in God.
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 4 of 26

6. From those events we developed softball leagues and major picnics. It was a very lucrative
organization. I ran this organization for nearly ten years, and we cultivated a very large mailing
list. From that mail list, I decided to launch a magazine.

The gay and lesbian political community began to pay attention that we could bring out and
organize large numbers of black lesbians and gay individuals together through the work that we
were doing. As soon as the magazine was launched, we were contacted by HRC (Human Rights
Campaign), The National Gay and Lesbian Task Force, The Victory Fund, and many of the gay
organizations who are doing a lot of the political work. We played a very important role in the
early 90s because at that time they were being told by lawmakers and local, regional, and
national politician that these other organization only represented rich white men who self-
identified as gay. There was no coalition of gay color people until our organization got into the
mix. My voice of activism became immensely powerful and persuasive. Venus Magazine played
an important role in demonstrating that there was a large and vibrant multi-racial and socio-
economically diverse gay community ran by black gays and lesbians. We became an important

part of what gay activist legislative groups were trying to present.

B. WAR STRATEGY FOR TAKE OVER BASED ON THE ENDS JUSTIFYING THE
MEANS AND DISHONEST MISDIRECTION

7. The strategy of gay activist like mysclf was to get onc little foot in the door. When in fact the
plan is to completely take over as much as possible in a power grab in order to put our values on
top. For example, we would start by just trying to get a school board to issue a statement in a
publication that they would not fire a gay teacher or that an institution would not be prejudicial
towards individuals who self-identified as gay. The fact was that we at all times intended on
taking over the entire school system as we see now I5 years later is happening with the

transgender bathroom initiatives that is really a public health crisis. The strategy was to just get
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 5 of 26

in under the wire into different streams of influence, and once we get enough of our people on
the inside, then we planned to do some major work to convert others to buying into our ideology
and making sure that our religious ideology was on top when it came to policy making. We
were bent on persecuting people of faith if necessary, since their worldview stirred up feelings of

shame and inadequacy that we were running from.

8. I was asked by gay activist organizations to help get the domestic partnership bill passed in
Atlanta Georgia, and these organizers helped to train me to speak with councilmen and the
mayor. The activist group not only chose people of color but individuals who were landowners,
who had a good strong voting record. We would go in under the wire and we were trained to not
talk to anyone else about our plans. We were to get in and talk to the lawmakers and not inform
the press. After all, we did not want the “church folk” to know that votes on our legislative
proposals were coming up. On vote day, we would have auditoriums filled with gay and lesbian
landowners to communicate to the politicians that they had to give us what we wanted. Just like
with the gay marriage lawsuits, we would use dishonest tactics to get our policies turned into
law, even if the intent of these proposals was to use government to validate our religious
worldviews on truth, sex, and love - all of which were self-justifying. It gave us a sense of
purpose to oppress truth.

9. Gay activist are well trained bullics who work to get results at all costs in step with the idea
that the ends justify the means. Our activists were able to infiltrate media. I look at people who
freelanced for or subscribed to my publication and went to work for major media outlets such as
Bloomberg, The New York Times, and Conde Nast. It is simply the case that gay and lesbians
run major media. They just do. Gay and lesbians are at the forefront of many major media

decisions. It is not surprising that just about every sitcom has a gay character in it. Individuals
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 6 of 26

who self-identiffy as gay have major talk shows. The reason is because media speaks directly into
the minds of young people, and gay activist want to recruit the youth to joining into our world
view. We had this belief that if we could get everyone to agree that our lifestyle was not morally
repugnant, then it would not be. We were motivated by pride, arrogance, fear, and feelings of
inadequacy.

Like porn content creators or tobacco manufacturers, you can get the youth, you can change
society. As a former insider gay activist, I can attest that we agreed with Hitler that when he
wrote ‘Mein Kampf’ while serving out a prison sentence at Landsberg, “whoever has the youth
has the future.” We created sentimental slogans like “love wins” and “love is love” to mask the

real intentions of our hearts.

PART II: RADICAL TRANSFORMATION - ENTERING THE LIGHT
A. REVELATION: WHISPERS IN THE PARK IN THE MIDST OF A GAY PRIDE
PARADE

10. As a gay rights activist, I was never afraid to fight for what I believed in. I was as vocal and
in your face as they come. I organized and marched with other lesbians in gay rights parades. I
would chair speaking engagements on gay rights issues. I was a priest for moral relativism and
the gay ideology. As editor in chief of Venus magazine, a National Gay and Lesbian
publication, I was not about to change until something happened at a gay pride event that I never
expected. In 2003, I was in Chicago, at a gay pride event in the middle of Bryant Park. I stopped
and took a panoramic view, as far as I could see there were men with men and women with
women partying and having a superficial good time. All of a sudden an overwhelming sense of
shame fell on me. | felt so out of place in the world. Something spoke in my spirit that “this is

that road that leads to destruction and you’re on it.” I knew, as well as all my fellow gay activists

that the entire gay narrative we were mutually perpetuating was built on lies. It took several
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 7 of 26

years for me to come to terms with this vision that I had been feeding into a religious narrative
that is false, dchumanizing, and destructive. After I had this awakening moment, I still continued
to works as the editor for the Venus magazinc, but I could not escape the message that I heard in
2003. I felt that the Loving and Just God of the Bible was chipping away at my heart to bring me
into a relationship with Him.

11. I kept myself busy with activism and publishing, but in the still of the night, when everything
was over there was that still smal! voice telling me that what I was advancing was out of step
with God’s plan for humanity. T knew that I was not right with the Creator that is referred to in
our Bill of Rights who is the central figure of the New Testament Gospel. I longed for peace.
Even in the midst of a long term lesbian relationship, I felt intense loneliness as so many gay and

lesbian individuals do if being honest with themselves.

B. FACING MORTALITY - CRACKS IN A HEART OF STONE
12. At the top of what I thought would be my permanent career, my mother passed away. That
made me examine my life. At the time, I had been in a 10 year relationship with a woman. We
were living in New York. My life changed in many ways. I had to scale back on some of my gay
activist activities. When I had to burry my mother, J had to really think about eternity. When you
look at your own mortality, it really forces you to think about what’s beyond the grave and the
path your own. I had to really think about that. That began to change the way I saw the gay life. I
continued to publish the gay magazine but the flaws in the gay ideology were becoming clear to
me. I could see that no one in the gay community was thinking about things like what happens
when we die. In fact, they avoided such questions. They were only living for the moment.
13. There are some things that we all universally know are wrong. No one has to tell us that

murder is wrong. And we all know that all forms of sex besides the sex between a man and
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 8 of 26

woman in the confines of marriage are offensive to the truth of our design and the way things
are.

I never wanted to go to a gay church because I knew that it wasn’t real. Thinking about my own
mortality made me think about things that are spiritual. There was something in my soul where I
wanted someone to share with me how I could get out of this captivity that the gay life really is. I
wanted to be free in my flesh. I wanted to not be able to look at a woman and get attracted.

C. THE POINT OF CONVERSION - THE AWAKENING - ABANDONING THE GAY
NARRATIVE FOR CHRISTIANITY

14. But by 2006, it did not feel right any more. In June of that year a local pastor called me
regarding an article in one of my publications. She did not know anything about my life but
proceeded to talk to me about God. She challenged me on what I was doing with my life and
what direction I was leading it in. She was not judgmental, she did not come at me with a sense
of moral superiority, but she knew that I was living the gay lifestyle, and she challenged me to
leave il behind because it was fruitless and unfulfilling. She told me that I did not have to stay in
this lifestyle even if I had been spearheading parts of the movement. The pastor told me that I
could be delivered from the lesbian life - even getting delivered that day, right at that time, and
right where I was, no matter what I had done in my past, God would forgive me and take me as
His child, if I would repent and surrender my life. At first I thought - how primitive - but I felt
something moving in my heart. The gay rights movement was based on feelings of shame and
inadequacy. We activist tried to legislate away conviction and force convert others into
accepting our dogma no matter the costs. We all knew that something was phony and insincere
about our homosexual ideology. It does not involve real love but a shallow and empty feeling

that is based on co-dependency and distortion of the truth.
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 9 of 26

15. The pastor and I spoke at length and she said she could tell that I wanted to come back to
God and God’s way of living, as set forth in the Bible. She could tell that I felt unworthy, and I
did feel unworthy. My lifestyle and activism efforts had amounted to an assault on God’s ways
and Christianity. I felt that if I dropped the lesbian ideology that entire adult life and work was
all a waste of time. I feared that God could never use me because of my past - because | had been
marching, and publishing, having been an outspoken lesbian for decades. That is, to say, [ had
been so public in my lesbianism, I did not think that God or the church would accept me. But
something began to unlock and unravel in me with the words she spoke. The stony ground of my
heart began to break up. I was speechless for several minutes. Tears flowed down my face. Her
words hit something that was so true. I wanted to be free of this lesbian life. I heard a still small
voice speak to my heart as plain as could be: “today is your day. If you choose me, I will use you
for my own glory.”

16. The pastor’s words convinced me that with Jesus the work was finished on the cross, and all I
had to do is accept Him in faith and pursue a love relationship with the God of the Bible in faith,
and I could be cleansed and restored. I felt an impression on my heart that God was waiting for
me to surrender my life to Him, and that day changed everything for me. I went from living a
lifestyle that was ultimately empty to adopting a new identity that was fully of peace and a living
hope. I asked Jesus Christ to come into my heart and to forgive me for conforming to the
cultures narratives. It changed everything on the inside.

17. 1 felt the Holy Spirit well up inside me like I never felt before. Something just churned up
inside me. God began to break up some ground in me. The third time the pastor asked me if I
would pray the sinner’s prayer with her, I said yes. The first two times she asked, I said no

because I was thinking about my scheduled speaking engagements and magazine. She was so
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 10 of 26

10

persistent, and I am so grateful for that. In opening my heart up for conversion J was aware that
my entire debt load was based on the publication, car payments, and house payments, but it did
not matter. I wanted out of that false life and away from that dishonest narrative. Iam
convinced that the Lord came into my heart that day. I traded one identity void of meaning
advanced by the culture to one with a living hope that is real and exploding with peace, healing,
and intimacy. I take comfort in the fact that those who have been forgiven much love much. I

knew that my conversion was going to turn everything upside down.

PART IIL COMING OUT OF THE CLOSET TO THE LGBT COMMUNITY A

SECOND TIME AS A BORN AGAIN CHRISTIAN TO SHARE THE JOY NO MATTER

THE COST

A. SPEAKING TRUTH IN LOVE TO GAY AND LESBIAN ACTIVIST
“THOSE FORGIVEN MUCH, LOVE MUCH”

18. Two weeks after my conversion experience, I went to the Schomburg Center for Research in
Black Culture in New York City because I had previously committed to speaking to gays and
lesbians during a gay pride event. I was part of a panel of speakers. I was nervous because I felt
convicted to come out of the closet for the second time and discuss my conversion to Christianity
and admit that I was leaving the gay life. At the end of the speaking engagement, the moderator
asked me where I saw my magazine going, and I knew that J had to tell the truth. I said that the
direction of Venus is going to change 180 degrees, in the opposite direction. Our message up to
then have been to encourage gay and lesbians to stand up and be who they are and to come out of
the closet - to be proud and let their parents and neighborhoods know. Now I was going to use
the magazine to let gays and lesbians know that (1) this is not what God intended; that (2) they

were being lied to; that (3) the gay life wasn’t God’s best for anyone; and that (4) there was no
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 11 of 26

11

real freedom in this false gay and lesbian ideology. Venus was now going to focus on how to get
out of homosexuality, with the emphasis that a person could not just get out on their own but it
takes a committed relationship with the Lord Jesus Christ, and I was going to tell what He had
done for me. You could hear a pin drop in that auditorium of gay activists as I made this

announcement. It took a while to let the silence break up.

19. Afterwards, there was a reception, and at first, ] was thinking that I should immediately
make a run for the parking lot, but something spoke to me inside and told me to stay and go to
the reception. One by one, gay and lesbian people started coming over to me and saying things
like, ‘I used to go to church, and I am not happy in this life.’ One woman came up to me and
said, ‘I used to be a minister and I backslide and that is the only reason I am in this life.” People
began to come to me and thank me for sharing that and having the courage to speak out in truth

and in love in that setting.

20. So many people know that I was in the same life under the same false truth claims, and they
can talk to me, and I can relate. I do not speak to them with a sense of moral superiority or
condemnation because I was the chief activist amongst them. But I now I am free. The
Government’s decision to codify this nonsense and false ideology is only proliferating harm, not

understanding and freedom.

21. There is a song we sing in church which includes lyrics: “the Lord is in this place, Oh my
soul, He is in this place.” And it is not talking about a building. It is talking about this place in
the soul. In leaving behind the gay identity and putting on the Christian identity, the Lord has

filled up this dark and empty place in my soul.
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 12 of 26

12

22. I would say to someone who has that empty space - that does not have Christ dwelling in
them - there is an empty space. Christ does not force Himself on you. But He will only come into
a place where you allow Him to clean. I say that having in mind those who believe that they can
be Christian and living the gay lifestyle at the same time. That is one of the lics that Satan keeps
people trapped in. The Bible was never designed to be revised. A person cannot cut out parts of
the Bible and revise it fit their preferred lifestyle.

23. That is an untruth that the Lord has now commissioned me to tell others about who were
lured into the gay and lesbian lifestyle. You cannot be a real Christian and living the gay lifestyle
at the same time - those are irreconcilable truth claims that are not equal. Light and darkness
cannot persist in the same heart at the same time. The other lie that is advanced by the
government’s reckless codification of the gay narrative is that people who are in the gay lifestyle
can never change or be free; that a lesbian can never stop desiring a woman or that a gay man
can never stop desiring a man. That is a total lic from hell as well. I was an ardent gay activist for
29 years, and I have completely and totally left behind that worldview and way of thinking.

24. I was attracted to women for nearly 30 years, but I stand as evidence that the Lord can
change you when you give the Lord your whole heart. I tell my gay and lesbian friends that when
they pray to ask God to change their whole heart, not to just take the gay or lesbian thing away. It
does not work like that. A person has to surrender all of themselves. God can come in and work
powerfully, if a person will surrender and open their heart up to Him. God has changed many
things in my life, not just the lesbian part. For example, I had an anger problem but by staring
into the wonder of the gospel that part of me has been broken up by the transformative blood of

Jesus. If a person gives God their whole heart, He will put them back together again in a way that
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 13 of 26

13

is marked by freedom and hope. God will take us however we are, but he is a God of justice, and

he will not lets us stay the same. He wants us to be in relationship with him.

25. Ihad a lady write me and say, I think you are so wrong, but I applaud your change of life,
but I think God loves me just like I am as a lesbian. And I responded back that I agree with you.
I think God loves you just like you are, but He loves you enough to not let you stay the same,
and if you know God, you’ll want to obey - you get to obey. I remember feeling that God love
me even when I considered myself a lesbian, but I also knew that I was sinning and preventing
God from doing a great work in my life that could give me the joy, peace, and acceptance that I
always wanted more than anything. God loves us just like we are, but He is waiting for us to love
Him just like He is. He is a certain way. It is Just, not just loving. He is Holy. He has created an
order that is woven into the fabric of the universe, and whether we like it or not that is the way
things are. For government to disregard transcultural reality and buy into the dishonest
unexamined assumption of the superiority of our cultural narratives amounts to a form of

political mal practice that cannot be tolerate by proponents of freedom, love, and truth.

26. When you choose to love God the way he is, treating Him as the King that he is, he will be
released to come into your heart and mind and radically transform an individual filling an
individual with joy, peace, and fulfillment - that is what I found. Know that I put off the lesbian
life and turned to the Christian life. I have a peace that passes understanding to the point that I
can’t even comprehend it at times. I can attest that I have a peace and a joy that was not there
before. The lesbian lifestyle is nothing short of a total lie. I have a peace and a joy that people
want, and the good news is that this peace and joy is available to all people. Christianity is

inclusive. Everyone is welcome to get to know Jesus. The gay ideology is exclusive insofar as
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 14 of 26

14

they welcome converts, but if you stand in their way, they will do anything within their means to

crush you,

B. PUTTING MY MAGAZINE, REPUTATION, AND LIVELIHOOD ON THE ALTER
FOR THE SAKE OF REAL LOVE, TRUTH, AND FREEDOM

27. I was the editor of a black lesbian magazine and was highly respected in my field and
featured prominently in gay activist literature, conferences, and media appearances. I was a role
model for young black lesbians around the world. Yet God was not pleased with what I was
doing or the lifestyle I was living. I became convicted by the Holy Spirit to turn around from
homosexual ideology and give my life to Jesus Christ, surrounding to His will. I then continued
to speak at gay events and publishing the Venus magazine for black lesbians only now I was
calling them to leave this empty lifestyle and turn to Jesus instead. In never planned on giving
up my gay magazine. It was doing incredibly well. The magazine was on automatic pilot. But I
knew that God was calling me to use the magazine to speak the truth in love. I knew that I had to
share my conversion experience no matter the cost. I figured if Oprah could be on the cover of

her magazine every issue, I could feature my story on the cover of my own magazine.

28. Istunned the homosexual community by renouncing the gay ideology and becoming a
Christian. I now advocate for traditional or natural marriage. I wrote I front page article in my

magazine called “Redeemed. 10 Ways to Get Out of the Gay Life, If You Want Out.” Here is

what I wrote:

Over the past 29 years of my life I have been an aggressive, creative and strategic supporter of
gay and lesbian issues. I’ve organized and participated in countless marches and various
lobbying efforts in the fight for equal treatment of gay men and lesbians. I have kept current on
the issues and made financial contributions to those organizations doing work about which | was
most passionate.
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 15 of 26

15

As the publisher of a 13 year old periodical which targets Black gays and lesbians, I have had the
opportunity to publicly address thousands, influencing closeted people to ‘come out’ and stand
up for themselves, which is particularly difficult in the African-American community.

But now, I must come out of the closet again. I have recently experienced the power of change
that came over me once I completely surrendered to the teachings of Jesus Christ. As a believer
of the word of God, I fully accept and have always known that same-sex relationships are not
what God intended for us.

I don’t expect that this message will be widely received, quite the contrary. But, I do know that
there is someone, possibly reading this very article, who is tired and unhappy living this way.
Someone, in your heart of hearts, is searching for a way out, but you just can’t seem to break free
on your own. I am speaking to my gay and lesbian brothers and sisters who want real peace; the
kind you’ve heard about, sung about, read about. It is simpler than you think to acquire it and
there is no condemnation once you’ ve entered it.

Although | have lived as a Jesbian for my entire adult life, it is without a doubt my soul’s purpose
to use my gifts to LOVINGLY share the truth about how we got here: how we came to be gay or
lesbian, how we came to enjoy our ‘lifestyle’ and how we came to believe that this was OK with

God. [Romans 1:21-28]

Many argue that each individual should determine for themselves what God intends for him or
her. This would indicate that we each have a separate set of biblical rules to live by. This is
untrue. If you are ready for change and willing to open yourself to the truth, God’s love can bring
your current belief system in line with His Word. Jesus will cleanse and forgive all confessed sin
from a willing heart. Homosexuality is only one of them.

By now you’re asking, ‘Has she lost her mind?’ My answer is NO. IJ didn’t lose it, I gave it
away! In fact, I traded it in for a new one! [Romans 12:1-2] ONE TUESDAY MORNING I was
minding my own business one fine New Jersey morning when I received a call from a local
pastor. I had never spoken to her previously. She was calling to add a statement to an article
about her gospel group in another paper we own called the Kitchen Table News.

I don't remember how we got on the subject of salvation but she could not have known how
much J had been struggling with trying to reckon my spiritual upbringing with my lesbian
lifestyle.

My stiff-necked resistance to the truth arose in me as she ministered. J honestly figured that if I
simply mentioned the 'L' word that she'd drop the phone, anoint it with oi] and that would be the
last I'd hear from her. But that's not what happened. The pastor prophetically confirmed what I've
known for years, 'one day you will come out of the world and bring many gay and lesbian souls
out with you.’ She asked if today was the day that I would choose but I said no. I felt the power
of conviction upon me as she spoke but IJ resisted and hardened my heart against the truth as I
had done many times before. I was not willing to hear her or give up my all to God, especially
knowing that I had a confirmed speaking engagement scheduled the following week at the
Schomburg Center during New York City Gay Pride.

HAVE MERCY
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 16 of 26

16

As [ blurted out that I was a proud card-carrying lesbian, the pastor reminded me that God’s
mercy allowed me to survive my experiences as He developed my gifts, all as a part of His plan
to lead others to Him, others who will not perhaps hear her or other ministers who have not
LIVED this experience.

She could not have had a clue about my encounters with the mercies of God. Mercy had indeed
covered me during those dark 1993 days when my good friend Venus Landin, for whom this
magazine is named, was shot and killed. I recalled how I went with her to her ex-lover’s home to
recover her things, how the woman had built a fire using Venus’ precious journals as fuel, how
she burned her clothes and how the flames and debris had fallen out of the fireplace’s box and
were ablaze along the carpet.

I remembered the look on the woman’s face and in her eyes. I know in my heart that she had
intended to murder Venus that night but she did not expect me to arrive with her. There, I stood
at the very gates of hell. Given her state of mind, there was no reason for the woman not to have
killed us both, then turn the gun on herself as she did Venus a week later. When I received the
call that they were both found dead, I knew instantly that mercy had covered me, but why?

I YIELD

The spirit of God spoke directly into my soul and said you will choose this day who you will
serve and if you make the wrong choice, I will allow you to drift so far away from me that you
will never hear my voice again.

I gave God my hearst and soul in the parking lot of the mall, right there in my car. A river of tears
flowed as Jesus washed me and forgave me and redeemed me for His work. I intend be just as
‘out’ about my transformation as J] was about my lesbian life. I have given every gift I have back
to God, including VENUS Magazine. The target audience will remain the same but the mission
has been renewed. Our new mission is to encourage, educate and assist those in the life who
want change but can’t find a way out. My brother, my sister, please follow me out of this.

1. Establish and accept for yourself that God’s Word is true AS-IS. Do not allow gay theology to
divorce the Old Testament from the New or the written words of the Apostles from the spoken
words of Jesus Christ. This is a good trick, but it’s no longer working because God is preparing
to bring millions of gays and lesbians back to His feet. He has already chosen many of us for this
specific purpose and He is waiting for YOU to accept His call.

2. Seek the truth within the scriptures about homosexuality and it will be revealed to you as you
read and pray.

Know that we were NOT born this way. This myth was fashioned by the gay establishment as a
basis for changing laws in favor of gay rights.

Again it works for their purposes, but it is biblically UNTRUE. There is no way that anyone,
without an agenda, can come away from the Bible with an endorsement by God of the gay
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 17 of 26

17

lifestyle. Gay theology starts with an agenda [‘let’s make the Bible say gay is O.K.’] in order to
arrive at its conclusions, but it is a lie.

3. Do not resist God’s call on your life. Get alone with God and let Him minister the truth
directly to you. That conviction you feel is a gift to keep you near the cross. If you keep resisting
Him and hardening your heart, He will eventually stop calling you. You can then have a great
time fulfilling all the fantasies of the flesh without feeling a thing, but what awaits you at the end
of such a life? [Romans 2:28]

4. Know with certainty that you are loved by God exactly where you are and that your
experiences are of great value for kingdom work. I had BEEN tired, but the enemy kept my mind
trapped for years by convincing me that I could not be of any real use to God having lived as an
openly gay publisher, but that was a lie.

5. Say Yes. That’s really all it takes to accept the truth which is accepting Jesus Christ. Pray this
prayer of repentance with me now. “Lord, I’m coming to you because I believe your Word and I
need your help. I can’t change myself, I’ve tried. Please forgive me for everything I’ve done that
did not glorify you. I believe that you ARE the Word. I believe that Jesus IS your son. I believe
that He DIED for my sins, and BECAUSE I believe this, 1AM NOW SAVED BY YOUR
GRACE. Thank you for saving me! Amen.”

6. Make your salvation real. Keeping the good news of your personal salvation a secret is another
trick the enemy uses to buy time as he tries to pull you back to your former life. We must believe
with our hearts AND confess with our mouths. You don’t need to ‘out’ yourself but clobber the
enemy by immediately sharing your testimony with SOMEONE about how the Lord has
revealed the truth directly to you; about the level of joy and peace you now have which you
could not reach without full repentance; about the welcomed change this brings in your life, and
all the wonderful things He has done for you. [Romans 10:9]

7. Experience paradise NOW! Consult God first, then go ahead and live your life! Welcome new
friendships, start that new venture, expand your experiences, obtain nice things, just don’t put
them before God. Enjoy your life to a new degree, without the burden of sin AND with the
confidence of ALL of God’s promises on your side! It is totally possible to live for God in this
present age and enjoy yourself immensely. When I say live for God I mean totally ‘sold out’ for
God. But you cannot be ‘sold out’ for God and live a gay/lesbian lifestyle at the same time.
[Titus 2:11-12]

It’s possible to have a BETTER time than you did in the clubs, in the parks, BETTER than all
those secret encounters with folks whose names you’ve long forgotten, BETTER than your long-
term relationship, BETTER than all your priceless possessions, BETTER than money! Most of
us have experienced some of this AND WE WERE STILL MISERABLE. But thanks to God’s
mercy and saving grace we don’t have to wait years and years to get to heaven to experience
paradise. The earth is the Lord’s, the fullness thereof, the world, and they that dwell therein.
Enjoy God’s earth, now. [Psalms 24:1]
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 18 of 26

18

8. Walk carefully or ‘circumspectly’ as the scriptures describe. This is about being careful to
keep your spirit clean and fresh. Prayer, along with reading and hearing the Word AND seeking
ways to apply it to your daily life is the way to STAY saved and delivered from any sinful habit.

Isn’t it interesting that we sometimes give our garments of clothing more care than we give our
very souls. When we put on an outfit, we’re so careful not to lean against anything that might
soil it. We protect it while we’re eating so as not to get a spot on it. We sit in such a way to

prevent it from wrinkling. Treat your soul’s salvation with at least this much care. [Ephesians
5:15-16]

9. Have fellowship with believers. We know that the church has largely failed gays and lesbians
by not being a welcoming place for those who have sought spiritual change. The invitation to
‘come as you are’ seems to be extended to everyone but us. However God has people
everywhere who are open, real and willing to walk out with you. Ask the Lord to lead you to a

loving, caring, bible-believing fellowship where you can be nurtured, be blessed, grow AND be a
blessing. [Hebrews 10:25]

10. Stay in touch. We’d love to hear from you! If this article has helped you, please let us know.
Email us at editor@ victorymagazine.org or write VICTORY Ministry, Inc., P. O. Box 353378,
Palm Coast, FL 32135. Include your day and evening number.

29. When the Lord saved me, I knew that everything would change: all of my editorials, the
mission of the magazine, etc. Venus was going to be calling people out of homosexuality into the
deeper richer freedom found in the personalized truth of Jesus Christ and the grace based

narrative that he offers.

30. The response from the gay and lesbian community from my transformation from the gay
religion of moral relativism to Christianity has been fiercely negative and abusive even. But I
know that countless gay and lesbians are just as conflicted as I was. In order to fill up this empty
space that we all have inside of us, the gay and lesbian activists pretend to put on this wonderful
face of how gay and happy they are but at the end of the day homosexuals are incredibly
lonesome and empty as ever. That is the real story. There is an underlying shame,

discontentment, unfulfillment, and loneliness there which is not talked about and it is real.
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 19 of 26

19

31. There has been positive feedback as well. I get lots of emails from people who say that they
struggle with homosexuality and want out. I am still on the front lines of the gay rights battle but
only now I see it as a spiritual fight to lead others to the freedom that I have found.

32. Our mission now is to educate and to turn people away from the homosexual lifestyle simply
by presenting the truth. We simply want people to question what they have learned through the
pages of Venus Magazine through the past 13 years.

33. Prior to my conversion Venus circulated about 35,000 copies per issue, which ran four times
a year. But after the issue with my testimony, gay activist pressured advertisers to drop the
magazine. Gay pride events and college campuses no longer subscribed but I have no regrets
about my change and transformation.

34. There is such a joy and a peace that you cannot find in the gay theocracy, in a gay pride

parade in a beautiful float. The peace and the joy that I have I wouldn’t trade for anything.

C. THE FALL OUT AND GAY REPRISAL
35. When my testimony first got out there, people wrote some very angry letters. One woman
said how dare I harm their community and faith system, since I had financed my career off the
backs of gays and lesbians. That same woman two years later wrote me back, and said, “I never
thought I would be the one wniting you this letter back, but I wanted to Jet you know that I have
decided to come out of lesbianism and give my life to Jesus Christ.” And that makes any

personal suffering I have endured worth it all.

36. There are no greater bullies in America than the phony tolerant in the LGBT community.
They turned on me. Many homosexual activist groups contacted my advertisers and major
subscribers, to include college campuses, demanding that they withdraw support. They know the

threat that I pose to their effort because I was not just an insider. I was an organizer and leader.
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 20 of 26

20

But to not speak the truth is an act of actual hate. I not only want to live my life on the right side
of history, I want to live on the right side of reality - pointing people to the truth in love.

PART IV. BECOMING A CHRISTIAN ACTIVIST TO ADVANCE THE TRUTH IN
LOVE

A. FAKE DISCRIMINATION, FAKE IMMUTABLE TRAIT ARGUMENT
37. As an African American, I was outraged, even as a gay rights activist and leader, that gays

would claim discrimination, when in fact my skin color is immutable. My skin color cannot
change. When I wake up and go to sleep, [am an African American whether I like it or not.
However, people who self-identify as gay and lesbian do change. I am living proof of that and I
have seen it over and over again. To suggest that sexual orientation is based on immutable traits
and genetics is absolutely intellectually dishonest.

38. It angers me greatly to see homosexuals using the discrimination argument in equating their
so-called plight to the race plight, when they know that they are absolutely lying. But the guiding
principle in the homosexual ideology is that the ends justify the means. It has always caused me
to feel outraged that the homosexuals have hijacked the model of the civil rights movement in an
attempt to shoehorn homosexual rights into legal validity. To claim that the racial civil rights
movement can be used as a valid model for the fake homosexual civil rights movement is totally
removed from the truth. The Courts and legislatures must stop hiding behind the homosexuals’
talking points when it comes to discrimination because they are outright lying. Also for the
record, anger is not the opposite of love. Hate is. And the final form of hate is indifference, and J
am not indifferent about the fact that the homosexuals are falsely using the civil rights movement
to shoehorn their self-justifying plight into legal legitimacy. The state and federal lawmakers and
Judges should share in my indignation if they are actually on the side of the truth, love, and

justice.
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 21 of 26

21

39. For any politician to use the gay and lesbian talking points in equating sexual orientation to
the immutable traits of skin tone is engaging in a real act of bigotry, animus, and fraud. The Civil
Rights movement under the Rev. Dr. Martin Luther King Jr. was based on the truth, and not lies.
For politicians and Justices to allow gay and lesbians to falsely compare their plight to the race
won is a form of racial discrimination that is depersonalizing, dehumanizing, and downright
wrong.

40. As a former gay activist who has had my eyes open and heart transformed by the truth of
Jesus Christ, I can see that in fighting against gay marriage and homosexual rights, I am
defending the integrity of the real Civil Rights movement. I call upon any federal and state Judge
and Legislature to admit to themselves that the support the phony gay rights movement - which
is based on shame and self-justifying religious narratives that are sexually exploitative - that to
support gay rights is to threaten the integrity of the Civil Rights movement. My testimony as an
ardent gay activist for nearly 30 years - alone - proves these points conclusively. The Country
does not have the time for any further intellectual dishonesty in these matters of political
correctness which erodes freedom and allows individuals with bad intentions to bully people

who stand for the truth.

B. FREEDOM COMES FROM THE TRUTH
41. Throughout the Civil Rights movement, the Rev. Dr. Martin Luther King Jr. was never

pushing for the lawmakers to step away from Christianity in passing laws to end segregation. He
was pushing the lawmakers to return to a deeper and truer Christianity. This is because
Christianity accords with that which is true period. But the truth claims embodied in Christianity
do not fill an individual with a sense of moral superiority, instead, it humbles them. The gay

ideology does the exact opposite. And the bottomline is that without the truth there is no
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 22 of 26

22

freedom. Freedom comes from the truth. As a gay rights activist, I used to believe the false
narrative that in order to be free a person had to get away from the truth; avoid complying with
any dogma or directives. But what I was doing was stepping away from the true religion of
Christianity and into the false religion based on gay ideology that is founded in postmodern
individual relativism birthed out of the enlightenment tradition. We gay activist were incredible
dogmatic about not being dogmatic. We were the worst kind of hypocrite. We were utterly
judgmental towards people we thought were judgmental because they had standards, which made

us incredibly judgmental.

42. Sex is powerful, and I want to see the legislatures and Courts help our citizens channel their
sexual energy in the right way. I want to see our marriage laws make the objectively “right
choice” the “easy choice.” Take a fish on the grass. A fish on the grass is not free at all. It is only
when the fish is confined to the water that it is able to swim lightening fast and even breathe. So
it goes with man. Man must be confined by laws to accord with the truth about our nature
because our personal liberty is otherwise subject to suffocation. Our Democracy and unity is
suffocating because our government has refused to see that the gay ideology is a moral code.
And our government has traded truth for a lie due to a lack of wisdom and our people -

especially the youth - are suffering as a result.

C. ENABLING THE TRUTH, NOT DARKNESS
43. So-called gay marriage matters cannot be compared to one of “black vs white.” But it is a

matter of “light vs. dark.” For the Courts and legislatures to pass gay rights laws is not an act of
love whatsoever because it plunges people further into the captivity and darkness that I was held

captive in until surrendering that life to the deeper richer freedom of Christianity.
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 23 of 26

23

44. Just like a parent who enables their child’s heroin addiction is not engaging in an act of love
but a crime that makes them a prospective criminal accomplice, for the Government to pass laws
that codify gay right religious doctrine enables a destructive self-perpetuating lie and makes the
Government an accomplice in proliferation of fraud. Real love does not tolerate all things.
Religious concepts that are part of the false homosexual doctrine like “love is love” and “love
wins” are naked assertions that amount to whimsical sentimentality and have no relationship to

reality.

D. EXAMPLE OF FALSE RELIGIOUS TRUTH CLAIMS ASSERTED BY THE GAY

45. As a gay activist, organizer, leader, and insider, here are some of the false religious
narratives that we advanced in society to get the ends we were seeking (1) “people are born gay;”
(2) “there is such thing as gay genes; (3) being gay involves immutable traits; (4) love is love; (5)
avoiding the truth is the way to be free; (6) paint all Christians as haters; (7) only tolerate those
who agree with our viewpoint; (8) no set of moral truth claims matter as a basis for law except
the one that fits our interests; (9) we are the good people who do not set up binaries and assert
truth claims, the Christian are the bad people who do; (8) our identity narrative is not a religion.
Our lawmakers should not use these false religious premises that are self-justifying in creating
laws because there is no room for our people to object lo what amounts to implicitly religious
assertions. It is especially traumatic for me because it makes me have to pay homage to a false
ideology that I spent nearly 30 years of my life as a captive of, only to later see that this religious
ideology was destroying me and thousands of people who I care deeply about and still do to this

day.

E. PRO-TRADITIONAL MARRIAGE LEGISLATION
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 24 of 26

24

46, I and other pastors helped support a bill that allows pastors to refuse to perform so-called
gay weddings which passed in the state of Florida, but not Georgia. I am so glad that legislatures
and the governor here thought it was important to protect pastors and small churches from
having to drop their sound religious convictions and be forced to adopt the dishonest religious
convictions held by the government officials who shoehorned so-called gay marriage into legal
validity on the backs of fraudulent legal arguments. I am thankful to the sponsors and cosponsors
of the bill, and I am most thankful for my Governor Rick Scott who signed the bill into law
immediately. I am thankful to the work that the pastors and lobbyist did in presenting the facts.
This law is a shield to protect pastors from having to abandon their religious views on marriage

to adopt the ones that moral relativist in government feel that they should have.

47. Isee gay activist throwing everything at governors and lawmakers to continue to codify and
advance their fake religious ideology because they are afraid of being exposed as being
completely dishonest. They are afraid of the push back coming from the church that is finally
awakening is about to take place. The gay activist plan is get Hollywood involved and sport
celebrities involved, suggesting that they are bcing discriminated against. They know - just like
the devil knows - that they are about to be defeated. They know that so this is why they are
coming with everything they have to shut down different initiatives that stop their efforts to use
government to codify their religious narrative. The pushback has begun. The church has finally

awakened, and we can take back our country.

F. TO FALSELY CALL A GROUP HATEFUL IN ORDER TO RAILROAD
FRAUDULENT AGENDAS ITSELF MAKES GAY ACTIVIST GROUPS HATE
GROUPS
48. It is the homosexual's talking point to suggest that Christians are hateful. Gays have used

social ostracism as a tool. We were taught to use the word hate and social ostracism in advancing
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 25 of 26

25

gay rights because no Christian wants to known for being hateful and legalistic. Social ostracism
was a great weapon for us. Behind private doors we would laugh at how we were able to use lies
to get what we wanted. Now that I have become a Christian it is crystal clear to me that
Christians do not hate people, but they do oppose the ideology and doctrines that lead people into
lifestyles that are subversive to individual and collective human flourishing. Christians separate
the spirit of homosexuality from the person who is being occupied by it. Christians love people
who are homosexual, but they do not support and condone that lifestyle because silence in the
face of evil is itself an immense act of evil. To not object to wrongdoing is to participate with it.
The idea that “Christians are good people and gay people are bad people” is far too simplistic to
be correct. People who are under the influence of Christianity by definition admit that they are
flawed and broken and in need of a savior as the starting position. The question is not whether
gay people are more or Jess moral than Christians. The question that I am concerned with is
whether it is wrongful] and unlawful for the government to codify the gay ideology. I submit that

doing so will erode freedom and make us less free.

49. I absolutely love people who self-identiffy as homosexual. I want the same thing that has
happened to me to happen to them. I want them to leave behind that false narrative and come
into the healing and restorative waters of Christianity. If a person submits themselves to the
Lordship of Jesus Christ and allow themselves to fall under His influence, they will not want to
live a lifestyle that is outside of the ones He does not condone. God is no kill joy. He wants
what’s best for us, and we all are invited to receive the grace, joy, and peace that only Jesus can
offer. It is not even that I am trying to over spiritualize these matters. It is simply my observation
and experience that nothing else works. Nothing else can take away the pain and provide the

fulfillment we all want so badly.
Case 1:20-cv-01630-JEB Document 30-7 Filed 07/14/20 Page 26 of 26

26

The gay community and the Christian community have this in common - they are both looking
for life and happiness, but the Christian community has the answers in the form of a personalized
truth.

50. I believe that I was rescued from a lesbian lifestyle that was not going to produce any life. I
want others to have that same freedom. That is why I risked everything. That is why I put my
magazine, financial situation, and reputation on the line. None of that matters, compared to the
transcending peace that comes from having an authentic and sincere relationship with the God of
the Bible through his son Jesus Christ. I hope and pray that the lawmakers and legislatures will
use my testimony to stop advancing the gay charade that has more in common with slavery than
liberty.

I attest under the penalty of perjury that the above mentioned statements are true and accurate.

f/

Charlene E. Cothran
